UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA,

        -v-                                                            No. 14 CR 855

RAMEL PIERSON,

                 Defendant.

-------------------------------------------------------x


                                                     ORDER


                 The Court has received and reviewed Defendant Ramel Pierson’s application for

bail, made in light of the COVID-19 pandemic, and the opposition and reply submissions in

connection therewith. (See Docket Entry Nos. 56, 59, and 60.) The Court will hold a telephonic

hearing on Mr. Pierson’s application on April 9, 2020, at 4:00 p.m. Mr. Pierson’s counsel must

file a written notice as to whether Mr. Pierson consents to waive his appearance for the

telephonic proceeding by April 9, 2020, at 12:00 p.m.

                 To access the call, the parties must dial 888-363-4734 and enter the access code

1527005, followed by the security code 2560. During the call, the participants are directed to

observe the following rules:

            1.   Use a landline whenever possible.
            2.   Use a handset rather than a speakerphone.
            3.   All callers in to the line must identify themselves if asked to.
            4.   Identify yourself each time you speak.
            5.   Mute when you are not speaking to eliminate background noise.
            6.   Spell proper names.


                 Additionally, teleconference participants are reminded of the general prohibition

against photographing, recording, and rebroadcasting of court proceedings. Violation of these

prohibitions may result in sanctions, including removal of court issued media credentials,

PIERSON - ORDER RE HEARING                                 VERSION APRIL 8, 2020                     1
restricted entry to future hearings, denial of entry to future hearings, or any other sanctions

deemed necessary by the court.



               SO ORDERED.

Dated: New York, New York
       April 8, 2020

                                                              /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                              United States District Judge




PIERSON - ORDER RE HEARING                         VERSION APRIL 8, 2020                          2
